Citation Nr: 1011495	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, beyond December 29, 2006.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1970; the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 determination of the 
Muskogee Education Center, located at the Muskogee, Oklahoma, 
regional office (RO), which found that the appellant's 
delimiting date for receipt of dependents' educational 
assistance (DEA) was November 5, 2006.  Subsequently, she was 
granted an extension of her delimiting date until the end of 
the term, December 22, 2006.  In September 2009, the 
appellant appeared at a Board hearing held at the Los 
Angeles, California, RO (i.e., Travel Board hearing).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant, who is the daughter of the veteran, was 
born in September 1973, and reached her 31st birthday in 
September 2004.

2.  She is entitled to the benefits she was awarded for the 
period from February 2006 to December 2006, which were due 
solely to VA administrative error.  


CONCLUSION OF LAW

The appellant is not entitled to an extension of the 
delimiting date for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code 
beyond December 22, 2006.  38 U.S.C.A. §§ 3501, 3512 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  For educational assistance 
claims, the regulations delineating the specific notification 
and assistance requirements are set forth in 38 C.F.R. §§ 
21.1031, 21.1032 (2009).  In this case, however, the 
essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The essential facts in this case are not in dispute, and may 
be briefly summarized.  The appellant, who is a daughter of 
the Veteran in this case, was born in September 1973, and 
reached her 31st birthday in September 2004.  The Veteran was 
found to be permanently and totally disabled due to service-
connected disabilities in November 1998, effective in October 
1998.  The appellant's claim for educational assistance was 
received in January 2006.  She was awarded Chapter 35 
educational assistance to December 22, 2006, but contends 
that she should be granted an extension of her delimiting 
date, because she was prevented from pursuing an educational 
program due to family and financial obligations.    

Basic eligibility for Chapter 35 benefits may be established 
for a child of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
who died while a disability so evaluated was in effect, or 
who died of a service- connected disability.  38 U.S.C.A. § 
3501(a)(1)(A) (West 2002 & Supp. 2009); 38 C.F.R. § 21.3021 
(2009).  For a child of a Veteran, however, entitlement to 
educational assistance is subject to age limitations.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on her 26th birthday.  38 
U.S.C.A. § 3512(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
21.3041(a) (2009).  Where the effective date of the permanent 
and total disability rating occurs between the child's 18th 
and 26th birthdays, an extension of the eligibility period 
may be granted, up to a period of 8 years.  38 C.F.R. 
21.3041(a)(2) (2009).  Beyond that 8-year period, a further 
extension may be granted, if an eligible child suspends 
pursuit of his or her program due to conditions that VA 
determined were beyond the child's control.  38 C.F.R. 
21.3041(g)(1) (2009).  

Notwithstanding these potential extension provisions, 
however, no child is eligible for educational assistance 
beyond his or her 31st birthday, except that if the child's 
31st birthday occurs during a term (quarter or semester), VA 
may extend the period of eligibility to the end of that term.  
38 U.S.C.A. § 3512(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.3040(d), 21.3041(g) (2009).  

In this case, the appellant was born in September 1973, and 
reached her 26th birthday in September 1999.  Her father's 
permanent and total disability rating was effective in 
October 1998, and, accordingly, she was entitled to an 
additional period of eligibility up to 8 years after the 
November 1998 notification of that rating, but not beyond her 
31st birthday.  

The appellant's claim was received in January 2006, and she 
was awarded benefits to November 2, 2006, based on this 
additional 8-year period after the notification of the 
Veteran's permanent and total disability rating.  The 
appellant claimed that she was prevented from pursuing a 
program of education due to financial and family obligations, 
including having to care for two seriously ill sisters.  The 
RO asked the appellant for information in support of this 
claim, which she provided.  The RO then granted an extension 
to December 22, 2006, the end of the term, but denied an 
extension beyond that date, because she had reached her 31st 
birthday.  

Understandably, the appellant is frustrated that she expended 
considerable time and effort in compiling the multiple 
medical records in support of her claim, only to have her 
claim denied because of the age limit of 31 years.  In hopes 
of easing this frustration, the Board points out that the RO 
was actually mistaken in granting her any benefits at all, 
because she reached the age of 31 years in September 2004, 
before her claim was filed.  As set forth above, the only 
provision allowing for payment of benefits after reaching the 
age of 31 years is that allowing the child to finish a term 
which started before he or she reached the age of 31.  
Because this grant was due to sole VA administrative error, 
however, she is entitled to retain any benefits she received.  

The Board finds the appellant's statements and testimony 
regarding the family and financial obligations which 
prevented her from pursuing a course of education during the 
applicable time period, i.e., before she reached the age of 
31 years, to be credible, but, though very sympathetic to the 
appellant's arguments, unfortunately, the law clearly 
precludes benefits in these circumstances.  Federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  

Amendments to the law pertaining to the Survivors' and 
Dependents' Educational Assistance program, effective in May 
2008, do not effect the cutoff date of age 31.  See 73 FR 
30486 (May 2008).  Thus, notwithstanding any extenuating 
circumstances or claims of fairness, the law must be applied.  
Congress did not enact any exceptions to the above-discussed 
legal provisions which would permit a grant of the requested 
benefit, and in this case, there is no legal basis on which 
the appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


ORDER

An extension of the delimiting date for Chapter 35 
Dependents' Educational Assistance beyond December 22, 2006, 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


